Exhibit 10.52
 
STOCKHOLDERS' AGREEMENT


THIS STOCKHOLDERS' AGREEMENT (this "Agreement"), is entered into effective as of
May 31, 2016, by and among MILE HIGH CONSULTING AND BRANDING, INC., a Nevada
corporation (the "Company"), on the one hand, and its stockholders CANNASYS,
INC., a Nevada corporation ("CannaSys"), and MHB, INC., a Colorado corporation
doing business as Mile High Brands (the "MHB"). CannaSys and MHB are each
referred to as a "Stockholder" and together, "Stockholders."


Recitals


A. Stockholders own of record and beneficially an aggregate of 10,000 shares of
common stock, no par value (the "Common Stock"), of the Company, which
constitute 100% of the total shares of the Company now issued and outstanding;
with CannaSys owning 5,100 shares and MHB owning 4,900 shares


B. The Stockholders have formed the Company to commercialize, market, and
distribute branded products to the regulated cannabis industry including
celebrity branded products and other branded licensing opportunities.


C. Stockholders have determined that it is desirable to restrict the transfer of
the Common Stock by the Stockholders and provide for the management and
governance of the Company's business operations.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Stockholders hereby agree as follows:


Article I
Definitions and Interpretation


1.1 Definitions. As used herein, the following expressions shall have the
meanings respectively indicated:


"Agreement" has the meaning set forth in the introductory clause.


"Board" means the Company's board of directors.


"CannaSys" has the meaning set forth in the introductory clause.


"Common Stock" has the meaning set forth in the recitals.


"Company" has the meaning set forth in the introductory clause.


"Event of Default" has the meaning set forth in section 4.2.


"Interest" has the meaning set forth in section 4.1.


"Legend" has the meaning set forth in section 2.3.
1

--------------------------------------------------------------------------------

"Major Decisions" has the meaning set forth in section 3.6.


"MHB" has the meaning set forth in the introductory clause.


"Nonconsenting Stockholder" has the meaning set forth in subsection 3.7(a).


"Proposal" has the meaning set forth in subsection 3.7(a).


"Stockholder" and "Stockholders" have the meaning set forth in the introductory
clause.


Article II
Purposes and Scope


2.1 General. This Agreement is made pursuant to Section 78.242 of the Nevada
Revised Statutes and shall control the disposition of all shares of Common Stock
from the date hereof through the date of termination of this Agreement pursuant
to Article VI below. Each Stockholder shall act promptly to cause all Common
Stock to become subject to this Agreement by surrendering to the Company all
certificates representing its Common Stock for the imprinting thereon of the
legend required by section 2.3 below.


2.2 Acquisition of Additional Shares.


(a) If and to the extent any Stockholder during the term of this Agreement
becomes entitled to purchase or otherwise acquire Common Stock from the Company
through the exercise of any preemptive or preferential right vested in or
otherwise afforded to it by the Company, such Stockholder shall be free to
exercise that right (in whole or in part, as it shall determine) and thereby
purchase or otherwise acquire such Common Stock, which concurrently with the
issuance thereof shall become subject to this Agreement.


(b) If and to the extent that any Stockholder during the term of this Agreement
becomes entitled to purchase or receive from the Company any Common Stock (as a
dividend; by reason of a stock split or any similar transaction;
recapitalization; in a spin-off or any similar transaction; partial or total
liquidation by or of the Company; or otherwise) other than through exercise of a
preemptive or preferential right, the Stockholder shall be free to so receive
such Common Stock, which concurrently with the issuance thereof shall become
subject to this Agreement.


2.3 Legend. Concurrently with the execution of this Agreement, the Stockholders
shall deliver to the Company all certificates representing their shares of
Common Stock for the purpose of placing the following legend, or a legend
substantially similar in purpose and effect (the "Legend"), on each such
certificate, following which all such certificates shall be returned to the
Stockholders:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDERS' AGREEMENT DATED AS OF MAY 31, 2016, AND MAY NOT BE TRANSFERRED,
SOLD, ENCUMBERED, OR OTHERWISE DISPOSED OF EXCEPT AS THEREIN PROVIDED. THE
STOCKHOLDERS' AGREEMENT ALSO CONTAINS VOTING RESTRICTIONS APPLICABLE TO CERTAIN
MATTERS. A COPY OF THE STOCKHOLDERS' AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF MILE HIGH CONSULTING AND BRANDING, INC.
 
2

--------------------------------------------------------------------------------



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER THE
SECURITIES LAWS OF ANY STATE AND ARE "RESTRICTED SECURITIES" WITHIN THE MEANING
OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT. THE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD WITHOUT COMPLIANCE
WITH RULE 144 IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE
UNDER THE SECURITIES ACT OR THE LAWS OF THE APPLICABLE STATE.


Stockholders shall not remove or permit to be removed the Legend from any
certificate representing the Common Stock. Stockholders shall use their best
efforts to cause the Company: (a) to place the Legend or cause the Legend to be
placed: (i) on each certificate representing any other Common Stock not later
than concurrently with the same becoming subject to this Agreement in accordance
with its terms; and (ii) on any new certificate issued to represent such other
Common Stock theretofore represented by a certificate carrying the Legend,
except as otherwise specifically permitted by this Agreement; and (b) not to
remove the Legend or permit the Legend to be removed from any such certificate
after the same is placed thereon, except as otherwise specifically permitted by
this Agreement.


2.4 Scope of Stockholders' Authority. Except as otherwise expressly and
specifically provided in this Agreement, neither Stockholder shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, the other Stockholder or the Company.


2.5 Principal Place of Business. The Company's principal office and place of
business shall be maintained at 1350 17th Street, Suite 150, Denver, CO 80202 or
such other place or places as shall from time to time be designated by the
Board.


2.6 Term. This Agreement shall commence upon the date of this Agreement and
shall continue until terminated pursuant to Article VI below.


Article III
Corporate Governance


3.1 Composition of the Board.


(a) The Board shall initially consist of three directors, two of whom shall be
designated by CannaSys and one shall be designated by MHB. One of the Company's
directors shall initially also be the Company's chief executive officer.


(b) Each Stockholder agrees that it shall vote all of its Common Stock that it
is entitled to vote or execute proxies or written consents, as the case may be,
and take all other necessary action (including causing the Company to call a
special meeting of stockholders) in order to ensure that the composition of the
Board is as set forth in this section 3.1.


(c) The Company agrees to cause each individual designated pursuant to
subsection 3.1(a) or 3.03 to be nominated to serve as a director on the Board
and to take all other necessary actions (including calling a special meeting of
the Board and/or Stockholders) to ensure that the composition of the Board is as
set forth in this section 3.1.
3

--------------------------------------------------------------------------------

3.2 Removal. Each Stockholder agrees that it shall not vote any of its Common
Stock in favor of the removal of any director who shall have been designated by
the Stockholders pursuant to section 3.1, unless the other Stockholder shall
have consented to such removal in writing; but if the Stockholder shall request
in writing the removal, with or without cause, of a director, such Stockholder
shall vote all its Common Stock in favor of such removal.


3.3 Vacancies. If, as a result of death, disability, retirement, resignation,
removal or otherwise, there shall exist or occur any vacancy on the Board:


(a) the designating Stockholder may designate a replacement nominee to fill the
vacancy and serve as a director on the Board; and


(b) each Stockholder agrees that it shall vote all of its Common Stock that it
is entitled to vote or execute proxies or written consents, as the case may be,
in order to ensure that the replacement nominee be elected to the Board.


3.4 Articles of Incorporation and Bylaw Provisions. Each Stockholder agrees to
vote all of its Common Stock that it is entitled to vote or execute proxies or
written consents, as the case may be, and to take all other actions necessary,
to ensure that the Company's articles of incorporation and bylaws:
(a) facilitate, and do not at any time conflict with, any provision of this
Agreement; and (b) permit each Stockholder to receive the benefits to which it
is entitled under this Agreement.


3.5 Reimbursement of Expenses. Directors will not be entitled to compensation
for service on the Board, but the Company will pay all reasonable out-of-pocket
expenses incurred by the directors in connection with traveling to and from and
attending meetings of the Board and while conducting business at the Company's
request.


3.5 Corporate Purpose and Opportunities. The Stockholders formed the Company to
assist each other in the marketing and branding of their respective business
operations and products. Each Stockholder acknowledges that the other
Stockholder and its affiliates have or may have interests in the same, related,
or competitive business areas as those engaged in by the Company. Each
Stockholder agrees to first offer all marketing and branding opportunities
related to its respective products to the Company. If the Board declines to
pursue a particular marking or branding opportunity introduced to the Company by
a Stockholder, the Stockholder and its affiliates shall be free to pursue the
opportunity in such business area without violating the terms of this
Agreement.  New opportunities presented to the Company by the Stockholders are
owned in accordance with each Stockholder's ownership interest, unless the Board
agrees on a different ownership allocation.


3.6 Major Decisions. No act shall be taken, sum expended, or obligation incurred
by the Company or any of the Stockholders respecting a matter within the scope
of any of the major decisions (the "Major Decisions") affecting the Company as
defined below, unless such Major Decisions are first approved by all of the
Stockholders in writing. The Major Decisions shall be the following:


(a) financing, including time and amounts, for the Company; and


(b) any agreement with the directors regarding compensation of the directors.
4

--------------------------------------------------------------------------------

3.7 Option to Buy in Event of Deadlock.


(a) In the event one Stockholder refuses to consent, approve, or agree (the
"Nonconsenting Stockholder") respecting Major Decisions and the Nonconsenting
Stockholder owns 50% or less of the issued and outstanding Common Stock, the
Company or the consenting Stockholder may elect to purchase (and retire, if the
purchaser is the Company) the Common Stock of the Nonconsenting Stockholder. In
order to exercise this option to purchase, the Nonconsenting Stockholder must
first be given written notice specifying the exact nature of the matter that was
raised and containing such other information as may be necessary to enable the
Nonconsenting Stockholder to evaluate the proposal (the "Proposal"). Upon
request by the Nonconsenting Stockholder, the party proposing the course of
action shall supply the Nonconsenting Stockholder with such further information
and documents as may be necessary in order to evaluate the Proposal. Within 20
days after the receipt by the Nonconsenting Stockholder of the Proposal, the
Nonconsenting Stockholder shall give written notice to the Company and the
consenting Stockholder indicating whether the Proposal is refused; and if such
notice of refusal is not given within the required time, the Proposal shall be
deemed to have been refused as of the end of 20 days. The election to purchase
shall be made by written notice given to the Nonconsenting Stockholder within 45
days after the date of receipt by the Company and the consenting Stockholder of
the written notice of refusal or the date on which the Nonconsenting Stockholder
is deemed to have given its notice of refusal, whichever is sooner.


(b) If no election to purchase is exercised as provided herein, the Proposal
shall be deemed to have been refused by all Stockholders.


3.8 Attorneys and Accountants. Stockholders shall agree upon a law firm and an
accounting firm to represent the Company. Legal and accounting matters for the
individual Stockholders shall not be paid for by the Company.  The accounting
and related organizational steps will be structured in a manner to consolidate
the financial statements of Company with the financial statements of CannaSys,
subject to MHB's minority interest.


Article IV
Transfer Restrictions


4.1 Transfer Prohibited. Stockholder may not sell, transfer, assign, pledge,
hypothecate or otherwise encumber or permit, or suffer any encumbrance of all or
any part of its interest in the Company or its interest in any Company property
(hereinafter collectively sometimes referred to as "Interest"), including any
involuntary transfer by operation of law or otherwise, except as provided in
this Article IV. Any attempt to so transfer or encumber any such Interest shall
be void.


4.2 Defaults and Involuntary Transfers. Each of the following shall constitute
an "Event of Default":


(a) if any Stockholder makes an assignment for the benefit of creditors or
applies for appointment of a trustee, liquidator, or receiver of any substantial
part of its assets or commences any proceedings relating to itself under any
bankruptcy reorganization, arrangement, or similar law;


(b) if any such application is filed or proceeding is commenced against any
Stockholder and such Stockholder indicates its consent thereto, or an order is
entered appointing a trustee, liquidator, or receiver or approving the petition
in any such proceeding and the order remains in effect for more than 60 days;


5

--------------------------------------------------------------------------------

(c) if any sale or other transfer of any Interest, whether made voluntarily, by
operation of law, or by the virtue of enforcement of any pledge or encumbrance,
is made contrary to the provisions hereof;
 
(d) if any Stockholder or transferee thereof institutes any proceeding in a
court of competent jurisdiction for sale or partition of an interest in the
Company or its property;
 
(e) in the event a Stockholder fails to pay its respective share of any
additional capital contribution pursuant to section  the time the same is due
and payable, time being of the essence thereof; provided, however, that the
remaining Stockholder may at its option advance and pay such share. The amount
so advanced and paid shall constitute a debt due and owing by the delinquent
Stockholder and shall be paid upon demand, with interest from the date of
payment until repaid, at the rate of 12% or the highest rate allowed by law,
whichever is less. Such advances shall be deemed to cure the default; provided,
however, that at any time before such indebtedness is repaid the Stockholder
making such advance may, by 30 days' notice in writing to the delinquent
Stockholder, require payment or withdrawal and purchase the Interest of the
delinquent Stockholder in the same manner provided in section 4.3, and apply
said debt to the purchase price; or
 
(f) if a Stockholder breaches a material provision of this Agreement and fails
to cure said breach within 30 days after receiving written notice from the
Company or the nondefaulting Stockholder specifying the nature of the breach.


4.3 Voluntary Transfer. If a Stockholder desires to sell all or any part of its
Interest or has received an offer to purchase and desires to accept such offer,
it shall first offer to sell such Interest to the other Stockholder, in writing,
as follows:


(a) The offer shall be made by the selling Stockholder to the nonselling
Stockholder by written notice as provided in section 6.1 below. The offer of
sale shall contain the price for which such Interest is offered for sale and the
name and address of the person or persons making the offer and the terms of the
offer of purchase received, if any.
 
(b) If the nonselling Stockholder wishes to purchase the Interest offered for
sale, it shall advise the selling Stockholder within 45 days of receipt of the
notice of sale. The nonselling Stockholder shall be deemed to have consented to
the proposed sale if it fails to give the necessary notice within the 45-day
period and to purchase the Interest pursuant to the terms of the offer.
 
(c) If the non-selling Stockholder does not wish to purchase the Interest as
provided in the terms of the selling Stockholder's offer, then the nonselling
Stockholder shall either give the selling Stockholder notice of its election to:
(i) permit the selling Stockholder to sell such Interest; or (ii) require that
all Company property be sold and the Company dissolved and terminated pursuant
to Article VI. Such notice of election must be given within 45 days from the
date on which the nonselling Stockholder received notice of the proposed sale.
If the nonselling Stockholder shall fail to exercise the right herein granted to
purchase such Interest or to require that all of the property owned by the
Company be sold, then the selling Stockholder shall be free to transfer such
Interest in accordance with the terms and conditions and to the person described
in its offer of sale, for a consideration not less than that stated in its offer
of sale, but not otherwise.
6

--------------------------------------------------------------------------------

4.4 Sale to Remaining Stockholder. Upon the occurrence of:


(a)    an Event of Default;
 
(b)    a deadlock respecting a Major Decision, followed by the effective
election to purchase by a consenting Stockholder under section 4.3; or
 
(c)    the election by a Stockholder to withdraw from the Company and liquidate
its Interest, which election shall be exercised by giving the other Stockholder
written notice;


then, the nondefaulting Stockholder, the nonwithdrawing Stockholder, or the
consenting Stockholder (the "remaining Stockholder"), as the case may be, shall
have the right and option to terminate this Agreement by purchasing Interest of
the defaulting, withdrawing, or nonconsenting Stockholder (the "selling
Stockholder") as provided above and in this section 4.4 or to dissolve and
terminate this Agreement pursuant to Article VI. The option of the remaining
Stockholder to purchase the Interest of the selling Stockholder shall be
exercised by serving notice of intention to purchase upon the Selling
Stockholder within 45 days after receiving notice of the Event of Default,
nonconsent, or withdrawal, as the case may be. The purchase price of the
Interest shall be equal to 90% of the valuation as determined under section 4.5
below and shall be payable, together with interest at the rate of 12% per annum,
in four equal semiannual installments sufficient to amortize repayment over a
period of two years. The first payment shall be due three months after the date
of exercise of the option, and subsequent payments shall be due on the same date
thereafter until paid in full. The Interest of the selling Stockholder shall
immediately vest in the purchaser upon delivery of notice of exercise of the
option to purchase thereunder. Except in the case of a sale following the
occurrence of an Event of Default (in which case the defaulting Stockholder
shall pay the entire appraisal fee), the selling and remaining Stockholders
shall each pay one-half the costs of the appraisal, and the selling Stockholder
shall immediately execute and deliver to the remaining Stockholder documents in
form sufficient to convey all of the selling Stockholder's Interest to the
remaining Stockholder. To evidence and secure the obligation of the remaining
Stockholder to pay the balance of the purchase price, the remaining Stockholder
shall execute a promissory note in substantially the form of Exhibit A attached
hereto. In the case of a sale pursuant to an Event of Default, this option to
purchase shall be in addition to and not in substitution for any right afforded
by law, such as damages and other relief not inconsistent therewith; and in the
event of any inconsistency between remedies provided by law and under this
Agreement, the Stockholder not having breached this Agreement shall have the
option to elect among any such rights and remedies. In the event the remaining
Stockholder declines to purchase the selling Stockholder's Interest, the
remaining Stockholder may elect to have this Agreement dissolved and terminated
pursuant to Article VI.


4.5 Valuation. In the event the Stockholders are unable to agree upon the fair
market value of an Interest, they shall agree upon a Member of the Appraisal
Institute (MAI) practicing in the greater Denver area to determine the value of
the Interest as of the date of sale, and the same shall be binding on all
Stockholders. In the event the Stockholders are unable to agree upon an
appraiser, one shall be designated by the established procedure of the Appraisal
Institute when requested to name an impartial appraiser, and the appraiser's
decision shall be binding on all Stockholders. Except as provided in section 4.4
in the case of a sale following an Event of Default, the buyer and seller shall
each pay one-half the cost of the appraisal. The price for the Interest in the
Company shall be its net book value, as determined by the public accountants
regularly employed by the Company, or if there be none, by a certified public
accountant acceptable to the remaining Stockholder, as of the last day of the
month preceding the event triggering the determination. Such determination shall
be made, to the extent practicable, in accordance with generally accepted
accounting practices and principles, consistently applied and, in the absence of
fraud, shall be conclusive and binding upon the Stockholders.
7

--------------------------------------------------------------------------------

Article V
Termination and Dissolution


5.1 Terminating Events. This Agreement shall continue in full force and effect
from the date hereof through the earlier of the following dates, on which it
shall terminate in its entirety:


(a) the date as of which all Stockholders consent in writing to terminate this
Agreement;
 
(b) the date of the Company's bankruptcy, receivership, or dissolution; or
 
(c) the date on which a single Stockholder becomes the owner of all of the
Common Stock.


5.2 Effect of Termination. The termination of this Agreement for any reason
shall not affect any right or remedy existing hereunder prior to the effective
date of termination hereof.


5.3 Dissolution. The Company shall be deemed dissolved upon the occurrence of
any of the following events:


(a) the sale or complete disposition of the Company's assets;
 
(b) the agreement of the Stockholders; or


(c) the election of a remaining Stockholder to dissolve and terminate the
Company in the event of the remaining Stockholder objects to a proposed sale and
declines to purchase the selling Stockholder's Interest or declines to purchase
the withdrawing Stockholder's Interest as provided herein.


Article VI
General


6.1 Notices. Any notice, demand, request, and other communication permitted or
required under this Agreement shall be in writing and shall be deemed to have
been given as of the date so delivered, if personally delivered; as of the date
so sent, if sent by electronic mail and receipt is acknowledged by the
recipient; one day after the date so sent, if delivered by overnight courier
service; or three days after the date so mailed, if mailed by certified mail,
return receipt requested, addressed as follows:


If to CannaSys to:
CannaSys, Inc.
Attn: Michael A. Tew
1350 17th Street, Suite 150
Denver, CO 80202
Phone: (720) 420-1290
Email: Michael.Tew@cannasys.com
8

--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):
Kruse Landa Maycock & Ricks, PLLC
Attn: Terrell W. Smith
136 East South Temple, 21st Floor
Salt Lake City, UT 84111
Phone: (801) 531-7090
Fax: (801) 531-7091
Email: TSmith@klmrlaw.com


If to MHB, to:
MHB, Inc.
Attn: Arnold Jay Boisdrenghien
5910 S. University Blvd, C-18 Unit 165
Littleton, CO 80121
Phone: _________
Fax: _______
Email: arnoldaj484@aol.com


with a copy to (which shall not constitute notice):


Rachel K. Gillette, Attorney at Law
103 E. Simpson Street, Suite 200
Lafayette, CO 80026
Office: 303-665-0860
Cell: 303-578-6848
Fax: 303-416-4298
Rachel@rachelkgillette.com


and


David H. Wollins
950 South Cherry Street, Suite 512
Denver, CO 80246
Telephone: 303-758-8900
Facsimile: 303-758-8111
Email: dhwollins@dhwpc-law.com


Each party, by notice duly given in accordance herewith, may specify a different
address for the giving of any notice hereunder.


6.2 Counterparts. This Agreement may be executed in any number of counterparts
(and any counterpart may be executed by original, portable document format
(pdf), or facsimile signature), each of which when executed and delivered shall
be deemed an original, but all of which shall constitute one and the same
instrument.


6.3 Governing Law. This Agreement shall be governed by and construed under and
in accordance with the laws of the state of Colorado, without giving effect to
any choice or conflict of law provision or rule (whether the state of Colorado
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Colorado.
9

--------------------------------------------------------------------------------

6.4 Entire Agreement. This Agreement contains the entire agreement among the
Company and the Stockholders relative to the formation, operation, termination
and dissolution of the Company. No variations, modifications, or changes herein
or hereof shall be binding upon any party unless set forth in a writing signed
by all of the parties hereto.


6.5 Waiver. No consent or waiver, express or implied, by any party of a breach
or default by any party in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance by such party of the same or any other obligations of
such party hereunder.


6.6 Other Interests. It is expressly agreed by the Stockholders that during the
term of this Agreement, the Stockholders shall not enter into any agreement
whatsoever that would result in a conflict of interest with the Company or the
other Stockholder to this Agreement, unless expressly consented to in writing by
the Company and the other Stockholder.


6.7 Partition. Each Stockholder irrevocably waives any and all right it may have
to maintain any action for partition as to its undivided interest in the Company
property or to compel any sale of the Company property under any law or laws now
existing or hereinafter enacted.


6.8 Amendment.  No amendment or modification of any provision of this Agreement
shall be valid unless in writing and signed by the Company and all Stockholders.


6.9 Arbitration; Costs and Attorney Fees. Any dispute involving the
interpretation, application, or enforcement of this Agreement shall be submitted
to binding arbitration before the American Arbitration Association, whose rules
applicable to commercial disputes shall apply except as modified by this
section. The arbitration hearing shall take place in Denver, Colorado, before
one arbitrator, who shall be a retired judge (unless none is reasonably
available). The arbitrator shall submit written findings of fact and conclusions
of law. The arbitrator shall have authority only to interpret and apply
provisions of this Agreement and shall have no authority to add to, subtract
from, or modify terms of this Agreement. The judgment of the arbitrator shall be
binding and may be entered as a final judgment by any court having jurisdiction
over the Stockholders. In the event that any Stockholder shall initiate
arbitration based on this Agreement, or take other permitted legal action for
the enforcement or interpretation of any of the provisions of this Agreement,
including such suit or action as may be necessary or germane to resolve or
address any issues peculiar to federal bankruptcy law, the prevailing
Stockholder in such action shall, in addition to whatever judgment is rendered
or award granted on its behalf, be entitled to its reasonable costs and expenses
in connection with such action, including reasonable attorney's fees.


(Signature Page Follows)
10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


MILE HIGH CONSULTING AND BRANDING, INC.




By: /s/ Michael Tew
Name: Michael Tew
Its: CEO


CANNASYS, INC.




By: /s/ Michael Tew
Name: Michael Tew
Its: CEO




MHB, INC. d/b/a MILE HIGH BRANDS




By: /s/ Arnold Jay Boisdrenghien
Name: Arnold Jay Boisdrenghien
Its: [unintelligible]






11
 

--------------------------------------------------------------------------------

 
 